Citation Nr: 0104223	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran, who had active service 
from March 1963 to January 1970, appealed that decision.


REMAND

The veteran is seeking a total rating based upon individual 
unemployability due to service connected disabilities.  He 
stated in his October 1999 claim that his service-connected 
non-Hodgkins lymphoma, rated 60 percent disabling and his 
residuals of a gunshot wound to the right thigh, rated 10 
percent disabling render him unemployable.  Parenthetically, 
the veteran's duodenal ulcer is also rated as 10 percent 
disabling, and his service-connected disabilities have been 
found 70 percent disabling overall effective April 1999.

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the "Act").  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In support of his claim, the veteran submitted a photocopy of 
a Social Security Administration award letter dated in 
January 1997.  That correspondence informed the veteran that 
he was found disabled by that agency effective March 1989.  
No rationale supporting the decision is contained in the 
letter.  The Board finds that Social Security Administration 
records that led to the grant of those benefits may be useful 
in adjudicating this claim, although from the record to date, 
it does not appear that the veteran's lymphoma was diagnosed 
until 1995.

The Board also notes that in a statement dated in June 2000, 
the veteran related that he was continuing to receive VA 
treatment for his lymphoma from the VA medical center in 
Poplar Bluff, Missouri.  He also stated that his oncologist 
was at the VA medical center in St. Louis-John Cochran.  
None of these records have been obtained.  

Finally, the Board notes that while the veteran was provided 
a VA examination in July 1999, he has not been examined since 
his October 1999 claim for individual unemployability.  The 
July 1999 VA examination report did not discuss whether the 
veteran's service connected disorders, in particular his 
lymphoma, precluded employment.  

In light of the above, this claim is REMANDED for the 
following:

1.  The RO is requested to obtain full 
Social Security Administration records 
pertaining to his claim for benefits 
based upon disability.  The RO is also 
requested to obtain the veteran's 
complete treatment records not already of 
record from the VA medical centers in 
Poplar Bluff and St. Louis.

2.  Thereafter, the RO is request to 
afford the veteran a VA examination by an 
appropriate examiner to determine the 
full extent of the veteran's service-
connected disabilities.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner 
(including through consultation) should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner is specifically asked 
whether the veteran's service-connected 
disabilities, in particular his lymphoma, 
preclude employment.  The veteran's 
claims file, including a copy of this 
REMAND, should be made available for 
review by the examiner.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed with respect to the 
veteran's claim.

4.  The veteran's claim is then to be 
readjudicated by the RO.  Unless the 
benefit sought is granted in full, the 
veteran and his representative are to be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


